Interlocutory judgment modified by including therein a provision crediting the defendant with all dividends received by the plaintiffs prior to the date of said interlocutory judgment, and also directing that plaintiffs shall credit the defendant with all dividends received by the plaintiffs prior to the sale of the stock mentioned in the interlocutory judgment, and as modified unanimously affirmed, without costs. If within twenty days the parties do not stipulate the amount of the credits to which defendant Is entitled, the action is remitted to the Special Term to take such further proof *767as may be necessary, and enter judgment in accordance with this memorandum. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.